Citation Nr: 0619633	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1956 to February 1957. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  


FINDINGS OF FACT

1. A June 2002 Board decision denied service connection for a 
psychiatric disorder.  It was held that new and material 
evidence had not been received since the last prior denial.  
Service connection was originally denied on the basis that 
there was no relationship between service and the onset of 
the claimed disorder.

2.  The same June 2002 Board decision denied service 
connection for a seizure disorder.  It was held that new and 
material evidence had not been received since the last prior 
denial.  Service connection was originally denied on the 
basis that there was no relationship between service and the 
onset of the claimed disorder.

3. The evidence added to the record since the June 2002 Board 
decision is cumulative or redundant or does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a psychiatric disorder.

4.  The evidence added to the record since the June 2002 
Board decision is cumulative or redundant or does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's last decision denying the claim for service 
connection for a psychiatric disorder; the claim is not 
reopened. 38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 
7104(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, (2005).

2.  New and material evidence has not been received since the 
Board's last decision denying the claim for service 
connection for a seizure disorder; the claim is not reopened. 
38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in January 2003 the veteran was informed of 
the notice and duty to assist provisions of the VCAA 
regarding his request to reopen claims for service connection 
for a psychiatric disorder and a seizure disorder, and was 
informed of the information and evidence necessary to 
substantiate those claim, both in terms of what was required 
to reopen the claims and what was required to support a grant 
of the underlying claims for service connection.  

The veteran was also, by that VCAA letter, informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  The veteran was also then 
appropriately informed of both what constituted new and 
material evidence required to reopen the appealed claims, and 
what evidence was required to support a grant of these claims 
on the merits.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

The veteran was assisted in obtaining pertinent information.  
The RO requested or obtained treatment records from indicated 
public and private sources from which records were not yet 
obtained.  Among records obtained and associated with the 
claims folders were records from the Social Security 
Administration and West Virginia Workers Compensation.  All 
records received were associated with the claims folders.  By 
the appealed rating decision and by a statement of the case 
and supplemental statement of the case, the veteran was 
informed of development already undertaken, as well as 
evidence of record pertinent to his claims.  

The veteran was afforded opportunities to address his 
appealed claims, and did so by submitted statements.  The 
veteran did not elect to address his claims at a hearing, 
despite being appropriately informed of the opportunity to do 
so, including by a letter accompanying the March 2004 
statement of the case, and by instructions provided for the 
VA Form 9 sent to the veteran with that letter.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
noted January 2003 VCAA letter was issued before the appealed 
rating decision. Moreover, as indicated above, the RO has 
taken all necessary, timely steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  All VA notices must be 
read in the context of prior, relatively contemporaneous 
communications to the appellant. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify. Mayfield v. Nicholson.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, new and material evidence 
has not been received to reopen the veteran's claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case. Any lack of 
notice as to these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Requests to Reopen Claims for Service Connection for a 
Psychiatric Disorder and a Seizure Disorder

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Certain diseases, including epilepsies and 
psychoses, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Here, the record shows that, in June 2002 the Board denied 
the veteran's claims for service connection for a psychiatric 
disorder and a seizure disorder.  It was held that new and 
material evidence had not been received.  The veteran 
submitted a motion for reconsideration of that decision, but 
the Board denied reconsideration in November 2002.  That June 
2002 decision followed development mandated by United States 
Court of Appeals for Veterans Claims (Court) orders to 
develop or address the claims pursuant to Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and the VCAA. The veteran did not 
appeal the June 2002 Board decision to the Court.  

Prior denials are on file.  Originally the claims were denied 
on the basis that the pathology demonstrated was not due to 
service or event or occurrence therein.

The veteran's claim may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior final adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant. Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted. Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers. 38 C.F.R. § 3.156(a) 
(2005).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005). In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board in June 2002 found that the evidence received since 
a prior, August 1988 Board decision also denying both of the 
appealed claims, was not new and material, and hence 
reopening of the decision was not warranted.  

The August 1988 Board decision was hardly the beginning of 
the veteran's appeals of requests to reopen the claims for 
service connection for a psychiatric disorder and a seizure 
disorder.  The Board addressed the appealed issues in 
December 1973, November 1974, April 1976, and March 1986, in 
each case denying entitlement to service connection for a 
psychiatric disorder or a possible central nervous system 
disorder to include a seizure disorder.  The essential 
findings, dating from the original appeal, have not been 
upset by any introduced new and material evidence, since that 
first Board decision in December 1973, up to the most recent 
Board decision in June 2002, have not materially changed.  As 
the Board noted in the 1988 decision, service medical records 
were "entirely negative for any complaints, findings, 
treatments, or diagnoses pertaining to residuals of a head 
injury, a seizure disorder, or an acquired psychiatric 
disorder." As noted in the June 2002 Board decision, other 
evidence of record in August 1988 included "various 
statements from the appellant, a fellow service member, and 
others; multiple examination and treatment reports and 
correspondence compiled by VA and non-VA medical personnel; a 
Social Security Administration decision determination dated 
in October 1973, and a transcript of the veteran's testimony 
at a hearing conducted at the RO in July 1987."  

The Board in June 2002 noted that evidence received since 
August 1988 included various statements by the veteran, his 
spouse and others; medical records since 1988; a transcript 
of the veteran's testimony at a November 1995 hearing; and a 
January 1986 statement from the NPRC.  All this prior 
evidence failed to establish a causal link to service, or the 
presence of either a seizure disorder or a psychiatric 
disorder within the first post-service year, or that either 
disorder was otherwise related to service.  Despite the 
contentions of the veteran and various others, as noted, 
there was no corroborating evidence that the veteran 
sustained the alleged head injury in basic training, with the 
service medical records showing no treatment or notation of 
injury or findings of symptoms associated with head injury or 
any psychiatric or neurological condition.  

The claims folder has consistently contained a record of the 
veteran's July 1958 VA hospitalization.  The veteran was 
hospitalized at a VA hospital in Beckley, West Virginia, over 
a period of five days in July 1958.  The final diagnosis then 
was brain tumor or possible cerebral hemorrhage.  Despite the 
veteran's numerous contentions over the years of his claims, 
the record of that hospitalization does not reflect any 
diagnosis of a seizure disorder or a psychiatric disorder.  
The hospitalization was also not within the first post-
service year, and hence a grant of service connection on a 
first-year-post-service presumptive basis could not be 
afforded the veteran based on onset of a seizure or psychosis 
with that hospitalization.  The claim folders have never 
contained a record of treatment for a seizure or psychiatric 
disorder more proximate to service than that hospitalization, 
and as just noted, that hospitalization also contained no 
finding or diagnosis of either of the claimed disorders.  

Evidence received since the last denial in June of 2002 has 
consisted of statements by the veteran; records of treatment 
or statements by doctors Hassan, Orpanos, and Faheem, records 
from Raleigh General Hospital, records from Raleigh County 
Chiropractic, a report from MT State Rehabilitation, an 
assessment by Casey Vass, R.N., an evaluation report by O.T. 
Dodd, a statement by a family member, records received from 
West Virginia Workers Compensation, and records received from 
the Social Security Administration including via the United 
Mine Workers of America.  These records establish the 
existence of a seizure disorder and a psychiatric disorder, 
but those disorders were already established by evidence 
previously of record.  

While some new records note histories of illness which 
suggest proximity in time of a psychiatric or seizure 
disorder to service, there are no such records supported by 
medical evidence of such early onset.  For example, a 
November 2002 private vocational rehabilitation assessment 
makes passing reference to the existence of a seizure 
disorder since 1957, but notes no records to support that 
history.  Hence, these histories, absent support within all 
the medical records obtained, can only plausibly be 
interpreted as based on the veteran's self-reported history.  
As noted, the veteran has alleged service onset of his 
claimed psychiatric and seizure disorders, and hence may be 
expected to make that allegation at medical examinations 
documented within the claims folders.  In this regard, the 
Board notes that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Hence, as evidence to support the veteran's 
appealed claims, these records recounting the veteran's self-
reported history are no better than the veteran's previous 
assertions of service onset.  They are thus merely cumulative 
nor redundant of those past assertions, and not new evidence 
for purposes of reopening the veteran's claims.  38 C.F.R. 
§ 3.156(a).  

Thus, in this case new evidence which presents any reasonable 
possibility of substantiating the claim would be new evidence 
of a disease or disability in service which may be causally 
linked to the claimed seizure disorder or psychiatric 
disorder, or new evidence of any other causal link between 
service and the claimed disorders, or new evidence of 
continuity of symptoms of the claimed disorders since 
service, or new evidence of a seizure disorder or a psychosis 
within the first-year-post-service presumptive period.  
38 C.F.R. § 3.303, 3.307, 3.309.  Because the evidence 
submitted at all related to the claimed disorders since the 
last prior denial by the Board consists of statements by the 
veteran or others which are merely repetitive or redundant of 
prior statements, and either duplicate medical records or 
medical records of recent treatment or evaluation which do 
not address any period proximate to service or any causal 
relationship to service, the newly submitted evidence is 
either not new or not material to the claims for service 
connection for a seizure disorder and a psychiatric disorder.  
The evidence that is not duplicative or redundant does not 
plausibly support the claims beyond what was already 
established: the existence of the claimed disorders, without 
cognizable evidence of a link to service.  Hence, reopening 
of the claims for service connection for a seizure disorder 
and a psychiatric disorder is not warranted.  38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
psychiatric disorder is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
seizure disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


